 Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 1 of 48 PageID 1




                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                                                      CASE NO.:
SAMUEL L. GREEN,

       Plaintiff,

vs.

WAL-MART STORES EAST, LP,

       Defendant.
                                                 //

                    NOTICE OF REMOVAL OF STATE COURT ACTION

       1.      Plaintiff filed a Complaint against the above named Defendant in the Circuit

Court of the Fourth Judicial Circuit in and for Clay County, Florida, styled: SAMUEL L.

GREEN V. WAL-MART STORES EAST, LP, Case Number 2021-CA-000374.

       2.      In this Complaint, Plaintiff claims that he has been damaged due to the negligence

of the Defendant.

       3.      The Complaint does not allege the damages sought other than alleging that the

amount in controversy exceeds the $30,000 State of Florida Circuit Court jurisdictional

minimum.

       4.       Plaintiff’s Civil Cover Sheet, Form 1.997, filed with Florida’s Fourth Judicial

Circuit on May 7, 2021, indicates the estimated amount of the claim is over $100,000.

       6.      As such, the citizenship of the parties, coupled with Plaintiff’s Civil Cover Sheet

give rise to original jurisdiction pursuant to 28 U.S.C. § 1332, and the Defendant seeks

removal to the United States District Court for the Middle District of Florida.
 Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 2 of 48 PageID 2




                              FEDERAL DIVERSITY JURISDICTION

       7.      This is a civil action of which this Court has original jurisdiction under 28 U.S.C.

§ 1332, and is one which may be removed to the Court by Defendant pursuant to the provisions

of 28 U.S.C. § 1441(b) as it is a civil action between citizens of different states and the matter in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

       8.      A district court is not bound to the four corners of the complaint to assess

jurisdiction. See Burns v. Windsor Ins. Co., 31 F.3d 1092, 1094 (11th Cir. 1994) (internal

citations omitted). The burden is on the defendant to show, by a preponderance of the evidence,

facts supporting the existence of jurisdiction. Id. To calculate the amount in controversy, courts

have considered demand letters, settlement offers, and affidavit testimony, among other things.

See Martin v. Mentor Corp., 142 F.Supp2d 1346 (M.D.Fla. 2001) (proposal for settlement

provided adequate basis to establish amount in controversy); Burns, 31 F.3d at 1097 (offer of

settlement was part of analysis to determine amount in controversy).

       9.      A defendant may properly remove an action from state court and avail itself of the

federal court system in any civil action of which the district courts of the United States have

diversity jurisdiction pursuant to the provisions of 28 U.S.C. § 1441.

                                       A. Diversity of Citizenship

       10.     Plaintiff, SAMUEL L. GREEN, now and at all times material to the Complaint, is

and was a Florida citizen, domiciled in Putnam County, Florida.

       11.     For removal purposes, a limited partnership is the citizen of every state in which

the organization’s partners or members are citizens. See, e.g., Mut. Assignment & Indem. Co. v.

Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004). A corporation is deemed to be a
 Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 3 of 48 PageID 3




citizen of every state by which it has been incorporated and the state where it has its principal

place of business. See 28 U.S.C. § 1332(c)(1). Wal-Mart Stores East, LP is a Delaware limited

partnership, of which WSE Management, LLC is the general partner, and WSE Investment, LLC

is the limited partner. The sole member of both WSE Management, LLC and WSE Investment,

LLC is Wal-Mart Stores East, LLC, an Arkansas limited liability company whose sole member is

Walmart Inc. Walmart Inc. is incorporated pursuant to the laws of the State of Delaware, with its

principal place of business in the State of Arkansas, and is therefore deemed to be a citizen of the

State of Arkansas and the State of Delaware pursuant to 28 U.S.C. § 1332(c)(1). Accordingly,

Wal-Mart Stores East, LP is a citizen of both Arkansas and Delaware for jurisdictional purposes,

and is diverse from Plaintiff.

                                       B. Amount in Controversy

       12.     Defendant, as the party invoking federal jurisdiction, carries the burden of

proving to a reasonable probability that the claim is in excess of the statutory jurisdictional

amount. In re Rezulin Products Liability Litigation, 133 F.Supp2d 272 (S.D.N.Y. 2001). The

focus of a defendant’s efforts need not be whether the plaintiff is likely to secure an amount

greater than $75,000.00. See id. Instead, the focus is on the claim, and while plaintiff is the

master of its claim whose monetary demand is to be accorded deference, a plaintiff’s claim must

be made in good faith. Id. As set forth in the State Civil Cover Sheet, Plaintiff alleges damages

in excess of $75,000.

       13.     The original Complaint was served on May 11, 2021, putting Defendant on notice

of the Civil Cover Sheet filed on May 7, 2021.    Accordingly, this notice has been filed within 30

days of Defendant having adequate notice of a basis for removal and less than one year has
 Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 4 of 48 PageID 4




passed since the filing of the original Complaint. Attached hereto as Composite Exhibit "A" is

a copy of all papers filed to date in the State Court proceedings.

       14.     Written notice of the filing of this notice has been furnished to Plaintiff.

       15.     A copy of this Notice has been filed with the Clerk of the Circuit Court of the 4th

Judicial Circuit, in and for Clay County, Florida.

       WHEREFORE, Defendant, WAL-MART STORES EAST, LP, respectfully requests this Court

assume original jurisdiction and grant this Notice for Removal.

                                 CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that we electronically filed the foregoing document with the

Clerk of the Court using CM/ECF this 27th day of May, 2021, on all counsel of record on service

list below.

                                                     LUKS, SANTANIELLO, PETRILLO                &
                                                     COHEN
                                                      Attorneys for Defendant
                                                     301 W BAY STREET
                                                     SUITE 1010
                                                     JACKSONVILLE, FL 32202
                                                     Telephone: (904) 791-9191
                                                     Facsimile: (904) 791-9196



                                                     By:   /s/ Allison B. Ziegler
                                                       TODD SPRINGER
                                                       Florida Bar No.: 178410
                                                       JESSALEA M. SHETTLE
                                                       Florida Bar No.: 127614
                                                       ALLISON ZIEGLER
                                                       Florida Bar No.: 0084944
                                                       LUKSJAX-Pleadings@LS-Law.com
 Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 5 of 48 PageID 5

                                                        Case No.: 2021-CA-001000
                                                                          Page 2

SERVICE LIST
Farah and Farah, P.A.
Xavier T. Saunders, Esq.
10 West Adams Street
Jacksonville, Florida 32202
xsaunders@farahandfarah.com
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 6 of 48 PageID 6
5/26/2021                                Case 3:21-cv-00557-BJD-JRK Document    1 Case
                                                                      Comprehensive Filed  05/27/21
                                                                                        Information SystemPage 7 of 48 PageID 7




                                                                                                                                                                                        eportaluser


                                                                                                                                                                                   Expand All


        Case Number              Filed Date        County                              Case Type                                          Status              Contested       Jury Trial
  102021CA000374CAAXXX
                                05/07/2021         CLAY                                                                                   OPEN                  No                 No
       [2021CA000374]


               Filing Date                                  Description                            Active                                 Contested              Judgment Date
                                               Other Negligence - Premises Liability
               05/07/2021                                                                          YES                                      NO                            -
                                                           Commercial


                            Party Name                                           Party Type                                    Attorney                          Bar ID

       SHARRIT, MICHAEL SCOTT                               JUDGE

       ZIEGLER, ALLISON BETH                                ATTORNEY

       WAL-MART STORES EAST, LP                             DEFENDANT

       SAUNDERS, XAVIER T                                   ATTORNEY

       GREEN, SAMUEL L                                      PLAINTIFF                                       SAUNDERS, XAVIER TAVARIS                  47798

    Dockets

                                                                                        Page : 1                   ALL
      Image         Doc #        Action Date                                                                     Description                                                      Pages

               10             05/18/2021          DESIGNATION OF PRIMARY E-MAIL ADDRESS                                                                                       2

               9              05/18/2021          NOTICE OF APPEARANCE AS TO WALMART STORES EAST LP                                                                           2

               8              05/07/2021          PAYMENT $410.00 RECEIPT #88092                                                                                              1

               7              05/07/2021          REQUEST FOR ADMISSIONS                                                                                                      2

               6              05/07/2021          REQUEST                                                                                                                     4

               5              05/07/2021          NOTICE OF SERVICE                                                                                                           13

               4              05/07/2021          COMPLAINT                                                                                                                   3

               3              05/07/2021          SUMMONS ISSUED AS TO WAL-MART STORES EAST L.P.                                                                              3

               2              05/07/2021          CIVIL COVER SHEET                                                                                                           3

               1              05/07/2021          CASE FILED 05/07/2021 CASE NUMBER 2021CA000374


    Judge Assignment History


    Court Events


    Financial Summary


    Reopen History




https://www.flccis.com/ccis/app/caseinformation.xhtml?query=8-Td2mSf7gdczrNkma9gm_2w5QYlAKmv5s3rFtRoPEU                                                                                          1/1
              Created with a trial
Case 3:21-cv-00557-BJD-JRK         version of1 Syncfusion
                                Document                  Essential
                                                Filed 05/27/21 Page PDF
                                                                     8 of 48 PageID 8

                                                                                                     Service of Process
                                                                                                     Transmittal
                                                                                                     05/11/2021
                                                                                                     CT Log Number 539537554
 TO:         Kim Lundy Service Of Process
             Walmart Inc.
             702 SW 8TH ST
             BENTONVILLE, AR 72716-6209

 RE:         Process Served in Florida

 FOR:        Wal-Mart Stores East, LP (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                                  Green Samuel L., Pltf. vs. Wal-Mart Stores East, LP, etc., Dft.
 DOCUMENT(S) SERVED:                               Summons, Complaint, First Request, Request, Notice, Interrogatories
 COURT/AGENCY:                                     Clay County Circuit Court, FL
                                                   Case # NONE
 NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 08/21/2020 - 1505 County Road 220, Fleming
                                                   Island, Clay County, FL 32003
 ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Plantation, FL
 DATE AND HOUR OF SERVICE:                         By Process Server on 05/11/2021 at 04:04
 JURISDICTION SERVED :                             Florida
 APPEARANCE OR ANSWER DUE:                         Within 20 days after service, exclusive of the day of service (Document(s) may
                                                   contain additional answer dates)
 ATTORNEY(S) / SENDER(S):                          Xavier T. Saunders
                                                   Farah & Farah, P.A.
                                                   10 West Adams Street
                                                   Jacksonville, FL 32202
                                                   904-586-3060
 ACTION ITEMS:                                     CT has retained the current log, Retain Date: 05/12/2021, Expected Purge Date:
                                                   05/17/2021

                                                   Image SOP

                                                   Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

 REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                   1200 South Pine Island Road
                                                   Plantation, FL 33324
                                                   877-564-7529
                                                   MajorAccountTeam2@wolterskluwer.com
 The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
 of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                     Page 1 of 1 / DP
        Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 9 of 48 PageID 9



                                                                  Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                        Tue, May 11, 2021

Server Name:                 JOSHUA WRIGHT




    _
Entity Served                WAL-MART STORES EAST, LP

Agent Name                   801000000392

Case Number                  NONE

J urisdiction                FL




                                                         1
•   II   V t4••0• .0,
                    11P,   I 11.,/ am B            ,r •al• .•••••• ••• • •In SI Am •
                                               r f•-                                   /An•%I I   II   IV.


                  Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 10 of 48 PageID 10
    Filing # 126397737 E-Filed 05/07/2021 02:13:13 PM
                                                                                                                             •


                                                                                           IN THE CIRCUIT COURT,FOURTH
                                                                                           JUDICIAL CIRCUIT,IN AND FOR
                                                                                           CLAY COUNTY,FLORIDA

                                                                                           CASE NO.:

                 SAMUEL L. GREEN,

                             Plaintiff,

                 VS.


                 WAL-MART STORES EAST,LP,
                 a foreign limited partnership,

                             Defendant.


                                                                                       SUMMONS
                 THE STATE OF FLORIDA:

                 To All and Singular the Sheriffs of said State:

                         YOU ARE HEREBY COMMANDED to serve this Summons, Complaint,
                 Interrogatories with notice, Request to Produce and Request for Admissions in this action on
                 Defendant:

                             Defendant- WAL-MART STORES EAST,LP,
                             do Registered Agent
                             C T Corporation System 1200 South Pine Island Road,Plantation, FL 33324.

                         Defendant is required to serve written defenses to the Complaint on Xavier T. Saunders,
                 Esquire, attorney, whose address is FARAH & FARAH, P.A., 10 West Adams Street,
                 Jacksonville, FL 32202, within twenty (20) days after service of this Summons on that
                 Defendant, exclusive of the day of service, and to file the original of the defenses with the Clerk
                 of this Court either before service on Plaintiffs attorney or immediately thereafter. If a
                 Defendant fails to do so, a default will be entered against that Defendant for the relief demanded
                 in the Complaint or petition.

                                          WITNESS my hand and the Seal of said Court this                                        day of May 2021.

                                                                                                             As Clerk of said Court
                                                                                                                                      05/07/2021
                                                                                                             By 14-
                                                                                                                  /#16°41
                                                                                                                Deputy Clerk
 Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 11 of 48 PageID 11




                                         IMPORTANT

        A lawsuit has been filed against you. You have 20 calendar days after this summons is
served on you to file a written response to the attached complaint with the clerk of this court. A
phone call will not protect you. Your written response, including the case number given above
and the names of the parties, must be filed I you want the court to hear your side of the case. If
you do not file your response on time, you may lose the case, and your wages, money, and
property may thereafter be taken without further warning from the court. There are no other legal
requirements. You may want to call an attorney right away. If you do not know an attorney, you
may call an attorney referral service or a legal aid office (listed in the phone book).
        If you choose to file a written response yourself, at the same time you file your written
response to the court you must also mail or take a coy of your written response to the
"Plaintiff/Plaintiffs Attorney" named below.

                                        IMPORTANTE

  Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de
esta notificacion, para contester la demanda adjunta, por escrito, y presentarla ante este tribunal.
Una llamanda telefonica no lo protegera; si usted desea que el tribunal considere su defense,
debe presenter su respuesta por escrito, incluyendo el numero del caso y los nombres de las
partes interesadas en dicho caso. Si usted no contesta la demanda a tiempo, pudieses perder el
caso y podria ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo
aviso del tribunal. Existen otros requisitos legals. Si lo desea, puede usted consultar a un abogado
immediatamente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia
legal que aparecen en la guia telefonica.

 Si desea responder a la demanda por su cuenta, at mismo tiempo en que presenta su respuesta
ante el tribunal, deberea usted enviar por correao o entregar una copia de su respuesta a la
persona denominada abajo como "Plaintiff/Plaintiff's Attorney." (Demandate o Abogado del
Demanadante).
 Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 12 of 48 PageID 12




                                          IMPORTANT

  Des poursuites juficiaries ont ete enterprises contre vous. Yous avez 20 jours consecutifs a
partir de la date de l'assignation de cet'te citation pour deposer une reponse ecrite a la plainte ci-
jointe aupres de ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger;
vous etes oblige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et
du nom des parties nommees ici, si vous souhaitez que le Tribunal entende votre cause. Si vous
ne deposez pas votre reponse ecrite dans le relai requis, vous resquez de perdue la cause ainsi
que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
ulterieur du Tribunal. Ii y a d'autres obligations juridiques et vous pouvez requerir les services
immeidats d'un avocet. Si vous ne connaissez pas d'avacat, vous pourriez telephoner a un
service de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de
telephones).

 Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
 meme temps que cette formalite, faire parvenir ou expediter une copie au carbone ou une
 photocopie de votre reponse ecrite an "Plaintiff/Plaintiffs Attorney"(Plaignant ou a son avocat)
 nomme ci-dessous.

 XAVIER T. SAUNDERS,ESQUIRE
 FARAH AND FARAH,P.A.
 Florida Bar Number:0047798
 10 West Adams Street
 Jacksonville, FL 32202
(904)586-3060(Tel. & Fax.)
 Primary: xsaunders@farahandfarah.com
 Attorney for Plaintiff
•• .6 50 5.0   OE/ Via V,Vv• 11/   I,/ I II Alm%              • 410.0,   I An V/   .   Am •VI I   II   5 V.


                            Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 13 of 48 PageID 13
   Filing # 126397737 E-Filed 05/07/2021 02:13:13 PM


                                                                                          IN THE CIRCUIT COURT,FOURTH
                                                                                          JUDICIAL CIRCUIT,IN AND FOR
                                                                                          CLAY COUNTY,FLORIDA

                                                                                           CASE NO.:

                           SAMUEL L. GREEN,

                                          Plaintiff,

                           VS.


                           WAL-MART STORES EAST,LP,
                           a foreign limited partnership,

                                          Defendant.



                                                         COMPLAINT AND DEMAND FOR JURY TRIAL

                                          COMES NOW Plaintiff, SAMUEL L. GREEN,by and through the undersigned counsel,
                           and hereby files this Complaint against Defendant, WAL-MART STORES EAST, LP, and
                           alleges as follows:
                                           1.      This is an action for damages in excess of $30,000.00, exclusive of fees, cost and
                           interest.
                                          2.       That at all times material hereto, Plaintiff, SAMUEL L. GREEN, was a resident of
                           Putnam County,Florida and is otherwise, sui juris.

                                          3.       At all times material hereto, Defendant, WAL-MART STORES EAST,LP, was a
                           foreign limited partnership authorized to do and was doing business in the State of Florida and
                           Defendant has its principal place of business at 708 SW 8th Street, Bentonville, Arkansas 72716.

                                          4.       At all times material hereto, Defendant, WAL-MART STORES EAST, LP, has
                           designated a registered agent who maintains an office in the State of Florida, to wit: C T
                           Corporation System 1200 South Pine Island Road,Plantation, FL 33324.

                                          5.       On or about August 21, 2020, Defendant, WAL-MART STORES EAST,LP, was
                           the owner of or was otherwise in legal possession of premises, or a portion thereof, located at
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 14 of 48 PageID 14




1505 County Road 220, Fleming Island, Clay County, FL 32003 ("premises") which was open to
the public as a retail store; members of the public were invited therein.

          6.     At that time and place, Plaintiff, SAMUEL L. GREEN, went to the premises for
the purpose of shopping, said purpose being a reason that the Defendant holds itself open to the
public.

          7.     At all times material, the Defendant, being the owner of or otherwise in legal
control of the premises, had a duty to maintain the premises in a reasonably safe condition and/or
to warn its invitees, including Plaintiff, of unreasonably dangerous conditions existing on the
property.

          8.     On or about August 21, 2020, while in the aforesaid store, Plaintiff slipped in a
transitory foreign substance that was on the floor, falling to the ground as a result of slipping in
the transitory foreign substance.

          9.     Defendant had actual or constructive notice of the existence of this aforesaid
transitory foreign substance on the floor of within the store located on the premises; therefore,
Defendant should have taken steps to remedy the condition or warn Plaintiff of its existence.
Defendant failed to do either of the aforementioned duties; thus, Defendant had constructive
notice of the unreasonably dangerous condition caused by this transitory foreign substance
because:

      (a)        The dangerous condition existed for such a length of time that, in the exercise of
ordinary care, Defendant should have known of the condition; or

      (b)        The condition, to wit, a transitory substance on the floor of this store, occurred
with regularity and was therefore foreseeable.

          10.    Defendant breached its aforesaid duties to the Plaintiff by allowing this
unreasonably dangerous condition to exist on its property and/or by failing to warn Plaintiff of its
existence.

          1 1.   As a direct and proximate result of the aforesaid negligence, Plaintiff, SAMUEL
L. GREEN, suffered bodily injury and resulting pain and suffering, disability, disfigurement,
mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 15 of 48 PageID 15




and nursing care and treatment, loss of ability to earn money and aggravation of a previously
existing condition. The losses are either permanent or continuing and plaintiff will suffer the
losses in the future. Plaintiff, SAMUEL L. GREEN, has sustained permanent injuries within a
reasonable degree of medical probability.

       WHEREFORE,Plaintiff, SAMUEL L. GREEN demands judgment for damages against
Defendant, WAL-MART STORES EAST,LP,and a trial by jury of all issues so triable.

Dated: May 7, 2021                                 Respectfully submitted,
                                                   FARAH AND FARAH,P.A.

                                                 By:/s/Xavier T. Saunders
                                                  XAVIER T.SAUNDERS,ESQUIRE
                                                  Florida Bar Number:0047798
                                                  10 West Adams Street
                                                  Jacksonville, FL 32202
                                                 (904)586-3060(Tel. & Fax.)
                                                  Primary: xsaunders@farahandfarah.com
                                                 Attorney for Plaintiff
•• •I Vsa••••A IAA •    WS SF • • An••In •, tSPtSIroalkolue•   mow,   I   I In•I   • ••an••••   • •
                                                                                                  • •


                       Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 16 of 48 PageID 16
  Filing # 126397737 E-Filed 05/07/2021 02:13:13 PM


                                                                                         IN THE CIRCUIT COURT,FOURTH
                                                                                         JUDICIAL CIRCUIT,IN AND FOR
                                                                                         CLAY COUNTY,FLORIDA

                                                                                          CASE NO.:

                   SAMUEL L. GREEN,

                               Plaintiff,

                   VS.


                   WAL-MART STORES EAST,LP,
                   a foreign limited partnership,

                               Defendant.


                                PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT
                          Plaintiff, SAMUEL L. GREEN, pursuant to Rules 1.280 and 1.350, Florida Rules of
                   Civil Procedure, hereby requests that the Defendant, WAL-MART STORES EAST, LP, a
                   foreign limited partnership, produce and permit Plaintiff to inspect and/or copy or photograph, at
                   the offices of Farah & Farah, PA, 10 West Adams Street, Jacksonville, FL 32202, within the
                   time provided for in the Rules, each of the following documents:
                                                                                     DEFINITIONS
                          As used throughout this Request for Production, the following terms are defined as
                   follows:
                            1.     "Document" is used herein in its customary broad sense to include, by way of
                   illustration only and not by way oflimitation, the following items, whether printed or reproduced
                   by any process, or written and/or produced by hand, and whether or not claimed to be privileged
                   or otherwise excludable from discovery, which are in the possession of, subject to the control of,
                   or within the knowledge of Defendant, its agents, servants, employees or its counsel; namely, all
                   written or printed matter of any kind including the original and all non-identical copies. Whether
                   different from the original by reason of any notation made on such copies or otherwise
                  (including without limitation correspondence, memoranda, notes, speeches, press releases,
                   diaries, calendars, appointment books, statistics, letters, telegrams, minutes, contracts, reports,
                   studies, checks, statements, receipts, returns, summaries, pamphlets, books, prospectus,
                   interoffice and intraoffice communications offers, notations or memoranda of any sort of
                   conversation, telephone calls, meetings or other communications, bulletins, printed matter,
                   computer printouts, teletypes, telefax, invoices, modifications, changes and amendments of any
                   kind of the foregoing), graphic or aural records or representations of any kind (including without
                   limitations photographs, charts, graphs, microfiches, microfilm, videotapes, recordings, motion
                   pictures) and electronics, mechanical or electrical records or representations of any kind
                  (including without limitations, tapes, cassettes, discs, punchcards and records).
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 17 of 48 PageID 17




       2.     The terms "relating to", "in regard to" and "including" mean constituting,
comprising, containing, setting forth, showing, disclosing, describing, explaining, summarizing,
mentioning, concerning and/or referring to, directly or indirectly.
       3.      "Person" shall mean individual, association, trust, public or private institute,
corporation or other legal entity.
                                     CLAIM OF PRIVILEGE
       If any document or statement is withheld from this request under a claim of privilege,
then please furnish a list which identifies each document or statement for which privilege is
claimed and include the following information for each such document:
1.     The date(s);
2.     The subject matter(s);
3.     The sender(s) or author(s);
4.     The recipient(s);
5.     The persons to whom copies were furnished, together with their job titles; and
6.     The basis on which privilege is claimed.
                   GROUPING OR NUMBERING OF ITEMS PRODUCED
       It is requested that the documents or other items submitted in response to these Requests
for Production be grouped according to the individual request to which it is responsive and
within each group, arranged in chronological order.
                                  ITEMS TO BE PRODUCED
        1.    A copy of any and all statements (as defined in the Rules of Civil Procedure)
concerning this action or the subject matter of this action previously made by the Plaintiff(s) to
the Defendant, its agents or subsidiaries.
       2.     Certified copies of any and all policies of liability or excess insurance coverage to
the Defendant for claims arising out of the incident described in the Complaint, or certified
copies of any and all policies of insurance which allegedly provide insurance coverage to the
Defendant for the incident described in the Complaint.
       3.      Color copies of any and all photographs taken at the scene of the incident as
described in the Complaint.
       4.      Any property in the possession of the Defendant on the date of the incident
described in the Complaint which was involved in the incident in question and if such property
no longer exists, then produce for examination copies of any and all photographs of such
property.
        5.       Any and all photographs, motion picture films, tapes or other recordings as they
relate to the subject matter herein.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 18 of 48 PageID 18




       6.      Any and all surveillance films, tapes, photographs, activity records, neighborhood
canvassing, etc., and the results thereof obtained with regard to Plaintiff(s) herein pursuant to
Dodson v. Persell, 390 So. 2d 704(Fla. 1980).
       7.       Copies of any report(s) made by any employee of the Defendant or representative
thereof, indicating the circumstances of the incident in question.
        8.      Copies of the tapes and any written transcripts of any and all statements made by
plaintiff(s) to you, your agents, employees, subsidiaries or anyone else regarding the incident
complained of herein.
       9.     Any and all photographs both prior to and subsequent to Plaintiffs injury-incident
which depict the area where Plaintiff fell on the date ofthe incident complained of herein.
        10.   Any and all documents pertaining to the care, upkeep and maintenance of the said
area, from, including sweep sheets, inspection records, maintenance and repair records, and
employee training manuals.
       11.    Any and all permits, records, reports, and/or documents from the Department of
Building and Safety concerning the subject premises.
       12.     Any and all manuals, brochures, videos, employee training materials or other
documents or tangible items evidencing company policies in effect on the date of the incident in
question pertaining to the maintenance, inspection and cleaning of the Defendants premises,
including the area where the incident occurred.
        13.    Any surveillance videos and/or photographs taken of the premises and/or scene of
the accident during the twenty-four hour period immediately prior to and the twenty-four hour
period immediately after the incident complained of herein.
        14.    Any and all documents in the possession, custody and/or control of the Defendant
reflecting sweep sheets, inspection, cleaning, maintenance, or labor of the premises described
above and in the complaint including, but not limited to, sweep sheets, maintenance records,
repair records, inspection records, work orders, work completion statements, documents,
writings or papers furnished to the Defendant by any contractor, agent and/or employee at that
location by any person performing such cleaning, maintenance and/or inspection and/or
memoranda evidencing or relating to any maintenance, inspection, cleaning and/or labor
performed one week prior to the date of the incident that is the subject of the complaint to one
week after the incident (November 23, 2018 through December 7, 2018).
        15.      Any and all statements, including but not limited to, recorded telephone
interviews, tapes, written statements, whether signed or unsigned, of all witnesses to the incident
relative to the subject matter of this action and/or any witnesses having knowledge regarding any
and all facts and issues in the instant litigation.




                                CERTIFICATE OF SERVICE
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 19 of 48 PageID 19




        I HEREBY CERTIFY that a true and correct copy of the foregoing have been served
upon the Defendant by Process server along with the Summons and Complaint
Dated: May 7, 2021                            Respectfully submitted,
                                              FARAH AND FARAH,P.A.

                                             By:/s/Xavier 7'. Saunders
                                              XAVIER T. SAUNDERS,ESQUIRE
                                              Florida Bar Number: 0047798
                                              10 West Adams Street
                                              Jacksonville, FL 32202
                                             (904)586-3060(Tel. & Fax.)
                                              Primary: xsaunders@farahandfarah.com
                                             Attorney for Plaintiff
.• I IV.64   t   a001.1•   VV. V I I AnVIm I   a-whose,.r as.••••• v..
                                                                     ,   %I I I Im.grAm •   V Am•V •   I


                           Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 20 of 48 PageID 20
  Filing # 126397737 E-Filed 05/07/2021 02:13:13 PM


                                                                                                IN THE CIRCUIT COURT,FOURTH
                                                                                                JUDICIAL CIRCUIT,IN AND FOR
                                                                                                CLAY COUNTY,FLORIDA

                                                                                                CASE NO.:

                       SAMUEL L. GREEN,

                                   Plaintiff,

                       VS.


                       WAL-MART STORES EAST,LP,
                       a foreign limited partnership,

                                   Defendant.


                                               PLAINTIFF'S REQUEST FOR ADMISSIONS TO DEFENDANT

                                   Plaintiff, SAMUEL L. GREEN, pursuant to the applicable Florida Rules of Civil

                       Procedure, requests that Defendant admit or deny the following:

                               1. The Complaint for this civil action alleged August 21, 2020 as the date of the incident.

                              2. On the date of the incident alleged in Plaintiffs Complaint, Defendant had possession and
                                 control of Defendant's store located at 1505 County Road 220, Fleming Island, Clay
                                 County,FL 32003.

                              3. On the date of the incident alleged in Plaintiffs Complaint, Defendant, as listed in the
                                 caption of this action, was the legal titled owner ofthe building where this incident occurred.

                              4. Defendant is correctly named as listed in the caption ofthis action_

                              5. On the date of the incident alleged in Plaintiffs Complaint, Defendant was responsible for
                                 the cleaning and maintenance of Defendant's store located at 1505 County Road 220,
                                 Fleming Island, Clay County,FL 32003.

                              6. On the date of the incident alleged in Plaintiffs Complaint, Defendant was responsible for
                                 inspecting the premises or a portion thereof, for defects and dangerous conditions.

                              7. On the date of the incident alleged in Plaintiffs Complaint, Plaintiff, SAMUEL L. GREEN,
                                 fell within Defendant's store located at 1505 County Road 220, Fleming Island, Clay
                                 County, FL 32003.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 21 of 48 PageID 21




   8. As a result of the incident alleged in Plaintiffs Complaint, Plaintiff, SAMUEL L. GREEN,
      sustained injuries.


   9. Defendant's employee created a written record of the incident alleged in Plaintiffs
      Complaint.


   10. There is video surveillance ofPlaintiffs fall on August 21,2020.


   11. There are pictures, taken on behalf of Defendant, of the area where Plaintiff alleged to have
       fallen on August 21, 2020.

   12. Defendant's negligence was the sole cause of the injuries sustained by Plaintiff as specified
       in the Complaint and Plaintiff was not negligent in any way.

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing have been served
upon the Defendant by Process server along with the Summons and Complaint


Dated: May 7, 2021                                   Respectfully submitted,
                                                     FARAH AND FARAH,P.A.

                                                   By:Is/Xavier T. Saunders
                                                    XAVIER T.SAUNDERS,ESQUIRE
                                                    Florida Bar Number: 0047798
                                                    10 West Adams Street
                                                    Jacksonville, FL 32202
                                                   (904)586-3060(Tel. & Fax.)
                                                    Primary: xsaunders@farahandfarah.com
                                                   Attorney for Plaintiff
6 -II II V OA   SI OA %V • AI SOU •II IImNIAIn   •-•••••••••• p•low .6.•• a.... qw.•• MEP   Am • •••Bo.   1   • III


                          Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 22 of 48 PageID 22
  Filing # 126397737 E-Filed 05/07/2021 02:13:13 PM


                                                                                                      IN THE CIRCUIT COURT,FOURTH
                                                                                                      JUDICIAL CIRCUIT,IN AND FOR
                                                                                                      CLAY COUNTY,FLORIDA

                                                                                                      CASE NO.:

                         SAMUEL L. GREEN,

                                      Plaintiff,

                         VS.


                         WAL-MART STORES EAST,LP,
                         a foreign limited partnership,

                                      Defendant.



                             PLAINTIFF'S NOTICE OF PROPOUNDING INTERROGATORIES ON DEFENDANT,
                                                  WAL-MART STORES EAST,LP.

                                      Plaintiff,     sAmun                 L. GREEN, by and through undersigned counsel, propounds the
                         following interrogatories numbered one (1) through nineteen (19) to the Defendant,
                         WAL-MART STORES EAST,LP, pursuant to the Florida Rules of Civil Procedure, Rule 1.340,
                         the same to be answered separately and fully, under oath.
                                                                                 CERTIFICATE OF SERVICE

                                 I HEREBY CERTIFY that a true and correct copy of the foregoing have been served
                         upon the Defendant by Process server along with the Summons and Complaint


                         Dated: May 6,2021                                                  Respectfully submitted,
                                                                                                   FARAH AND FARAH,P.A.

                                                                                                                             Is/Xavier 7'. Saunders
                                                                                                     XAVIER T. SAUNDERS,ESQUIRE
                                                                                                     Florida Bar Number: 0047798
                                                                                                     10 West Adams Street
                                                                                                     Jacksonville, FL 32202
                                                                                                    (904)586-3060(Tel. & Fax.)
                                                                                                     Primary: xsaunders@farahandfarah.com
                                                                                                     Attorney for Plaintiff
 Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 23 of 48 PageID 23




                                              IN THE CIRCUIT COURT,FOURTH
                                              JUDICIAL CIRCUIT,IN AND FOR
                                              CLAY COUNTY,FLORIDA

                                              CASE NO.:

SAMUEL L. GREEN,

        Plaintiff,

 VS.


 WAL-MART STORES EAST,LP,
 a foreign limited partnership,

        Defendant.
                                       /
                                     INTERROGATORIES
        I.      DEFINITIONS AND INSTRUCTIONS
        A.      "Defendant" shall mean Defendant, WAL-MART STORES EAST, LP, and its
 subsidiaries, assigns, partners, associates, employees, attorneys, agents or representatives of
 same, and all persons acting or purporting to act on behalf of same for any purpose whatsoever.
        B.      "Plaintiff shall mean Plaintiff, SAMUEL L. GREEN, and Plaintiff's employees,
 attorneys, agents or representatives of same, and all persons acting or purporting to act on behalf
 of same for any purpose whatsoever.
        C.      "Date" means the day of the month, the month and the year. If only the
 approximate date is known or available, please state the approximate date, indicating that it is
 approximate only.
        D.      "Address" means the street, number, street name, city, state or province, country
(if other than the United States of America), and, if available, zip code or other mailing code for
 the place of the designated person's residence or, if a business, the place its business is
 principally conducted.
        E.      "Identify", when referring to a person or persons (as defined herein), means to
 state the current name, address and telephone number of the person about whom the information
 is sought. When referring to individuals, please state the name of their present or last known
 Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 24 of 48 PageID 24




 employer, their office or title, if any, their job description and nature and dates of affiliation with
 any party to this litigation.
         F.      "Identify", when used with respect to an act (including an alleged omission),
 communication, occurrence, statement or conduct(herein collectively called "act"), means to (1)
 describe the substance of the event or events constituting such act and state the date when such
 act occurred;(2) identify each and every person participating in such act;(3) identify all other
 persons (if any) present when such act occurred; (4) state whether any minutes, notes,
 memoranda, or other record of such act was made;(5) state whether such record now exists; and
(6)identify the person or persons presently having possession, custody or control of each record.
         G.      "Identify", when referring to a document, means to provide, as to each such
 document, the following information:
        (b)      its title, if it has one, all identifying numbers, if any, all other identifying
 categorizing designations, and a brief description of it (such as letter, memorandum, manuscript,
 notes, etc.);
        (c)      its subject matter;
        (d)      the name, title and address of each person that wrote, signed, initialed, dictated or
 otherwise participated in the creation of the documents;
        (e)      the name, title and address of each addressee, and of each other person receiving a
 copy of it;
        (0       its present location, and the name and address of its present custodian;
       (g)       if the document is not an original, the name and address of the custodian of the
 original;
        (h)      any other designation necessary to sufficiently identify the document so that a
 copy of it may be ordered or obtained from its custodian.
         If any such document was, but is no longer, in your possession, custody or control, or in
 existence, state the date and manner of its disposition.
         H.      "Identify" when referring to a business entity or entities shall mean to state the
full legal name and the date and place (U.S. State/territory or foreign country) of formation, if
known, and its present address and telephone number.
         I.      "Documents" shall mean all written, typed, printed, recorded or graphic matter of
 every type and description, however and by whomever prepared, produced, reproduced,
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 25 of 48 PageID 25




disseminated or made, in any form, now or formerly in the possession, custody or control of
Defendant, his agents, employees and attorneys, or any of them, including, but not limited to
letters, correspondence, telegrams, memoranda, agreements, intra-                 and    inter-office
communications, purchase orders, requisitions, plans, studies, summaries, analyses, result of
investigations, reviews, bulletins, proposals, estimates, appraisals, recommendations, critiques,
trip records, engineering calculations, bills of materials, drawings, sketches, blueprints, charts,
notices, diaries, books, desk calendars, appointment books, messages, instructions, work
assignments, notes, notebooks, drafts, data sheets, specification, statistical records, tapes, tape
recordings, partial or complete reports of telephone conversations, photographs, slides, public
statements, newspaper or other media releases, public and governmental filings, opinions, and
any other writings, drawings or recordings. If any document was, but is not longer in Defendant's
possession or subject to Defendant's control, identify the document.
        J.     "Person" shall mean any individual, partnership, joint venture, firm, association,
limited partnership, or business or any governmental or legal entity.
        K.     "Communication" shall mean any transmission of information, the information
transmitted, and any process by which information is transmitted, and shall include written
communications and oral communications.
       L.      "Incident" shall include all of the circumstances and events surrounding the
accident, injury, or other occurrence, as described in the Complaint, giving rise to this action.
        M.     "Any" shall also mean "all" and vice versa.
        N.     "Relate to" (or a form thereof) shall mean constituting, reflecting, representing,
supporting, contradicting, referring to, stating, describing, recording, noting, embodying,
containing, mentioning, studying, analyzing, discussing, evaluating, or relevant to. As indicated,
the term necessarily includes information which is in opposition to as well as in support of the
position(s) and claim(s) of Defendant in this action.
       0.      "Reflect" (or a form thereof) shall mean embody, contain record, note, refer to,
relate to, describe, be relevant to, state or mention.
       P.      "Employee" means a past or present employee, officer or agent.
        Q.     In answering the interrogatories below, Defendant shall furnish not only such
information as is available to the particular individual(s) answering the interrogatories, but also
such information as is known to each employee, representative, agent of Defendant including
 Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 26 of 48 PageID 26




 Defendant's attorneys, investigators, and experts, unless such information is privileged from
 discovery.
        R.     Whenever in answer to these interrogatories, Defendant refers to a conversation or
 oral statement, Defendant shall give the date and place thereof, the identity of the persons
involved in the conversation or oral statement, the identity of any persons present and the
substance of the conversation or oral statement.
                                      INTERROGATORIES


(In answering these Interrogatories, if answering for another person or entity, answer with
respect to that person or entity, unless otherwise stated.)




 1.     Please indicate the name(s), position(s), and address(es) of each such person providing
 the information contained in your answer.




2.      Describe in detail how the incident described in the complaint happened, including all
 actions taken by you to prevent the incident. Please include a detailed description of the place
 or location where the incident referred to in the complaint occurred within the Defendant's
 premises, including distances in feet to fixed objects or boundaries by which the location may be
 identified.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 27 of 48 PageID 27




3.     Describe in detail each act or omission on the part of any party to this lawsuit that you
contend constituted negligence that was a contributing legal cause ofthe incident in question.




4.     Do you contend any person or entity other than you is, or may be liable in whole or part
for the claims asserted against you in this lawsuit? If so, state the full name and address of each
such person or entity, the legal basis for your contention, the facts or evidence upon which your
contention is based, and whether or not you have notified each such person or entity of your
contention?




5.     List the names and addresses of all persons who are believed or known by you, your
agents, or your attorneys to have any knowledge concerning any ofthe issues in this lawsuit; and
specify the subject matter about which the witness has knowledge.




6.     Was Defendant the owner of, or in control of, the premises on which the alleged
occurrence took place? If so, please state whether the defendant was the owner of such
premises or merely in control and for how long a period of time the defendant had been the
owner of, or in control of, such premises. If not, please state the full name and address or other
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 28 of 48 PageID 28




identification of the person, firm or limited partnership owning or controlling that area of the
premises where the alleged occurrence took place, whether the defendant at the time of the
alleged occurrence had in its possession, or had the defendant taken out, a general liability
insurance policy covering accidents on such premises such as the alleged occurrence and
whether the area where the alleged occurrence took place was inspected or examined within a
short time after the alleged occurrence.




7.     At the time of the alleged occurrence, did Defendant have an employee whose
responsibility was to oversee the management of the premises for the defendant? If so, please
identify, by name and address, each such employee and describe in detail the duties and
responsibilities of each such employee.




8.     Please state the name, address and relationship to the Defendant of the person who was in
direct charge of the premises on which the alleged occurrence took place at the time of the
alleged occurrence, and please list the person's position and job duties on the day ofthe incident.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 29 of 48 PageID 29




9.     For each of your former employees physically present at the time and place of the
incident, please state his or her name, address and telephone number,job title as of the date of
incident, whether she or he was on duty at the time of the incident, and the job or function she or
he was performing at the time ofthe incident.




10.    For each of your employees physically present at the time and place of the incident,
please state his or her name,job title as of the date of incident, whether she or he was on duty at
the time of the incident, and the job or function she or he was performing at the time of the
incident.




11.    Have you or anyone acting on your behalf interviewed any individual concerning the
incident? If so, for each individual state the name, address and telephone number of the
individual interviewed, the date of the interview, and the name, address and telephone number of
the person who conducted the interview.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 30 of 48 PageID 30




12.    Have you or anyone acting on your behalf obtained a written or recorded statement from
any individual concerning the incident? If so, for each statement state the name, address and
telephone number of the individual from whom the statement was obtained, the name, address
and telephone number of the individual who obtained the statement, the date the statement was
obtained, and the name, address and telephone number of each person who has the original
statement or a copy.




13.    Do you or anyone acting on your behalf know of any photographs, films or videotapes
depicting any place, or individual concerning the incident or Plaintiffs injuries? If so, state the
number of photographs or feet of film or videotape, the places, objects or persons photographed,
filmed or videotaped, the date the photographs, films or videotapes were taken, the name,
address and telephone number of the individual taking the photographs, films or videotapes, the
name, address and telephone number of each person who has the original or a copy.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 31 of 48 PageID 31




14.    Was a report made by any person concerning the incident? If so state the name, title,
identification number and employer of the person who made the report, the date and type of
report made, the name, address and telephone number of the person for whom the report was
made, who has possession of the report(s), and please include the substance of the report.




15.    Have you or anyone acting on your behalf inspected the scene of the incident? If so, for
each inspection state the name, address and telephone number of the individual making the
inspection, the date of the inspection, and please indicate the substance of the results of such
inspection.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 32 of 48 PageID 32




16.    Please state whether you or anyone acting on your behalf have consulted any experts
concerning the facts of this case. If so, for each expert, please state his/her name, address,
occupation and capacity, whether he/she furnished an oral or written report of his/her findings or
opinions concerning the matters for which consultation was obtained, whether you intend to call
him/her as an expert witness at trial, the substance of his/her fmdings or opinions respecting this
action, and the name, date, publisher, and author of any scientific, technical or profession text,
treatise, journal or similar publication upon which such expert relied to form his/her findings or
opinions.




       17.     Do you contend that any other person, business entity, or government entity is
responsible in any way for the claims asserted against you in this lawsuit? If so, please state the
facts on which you rely in making this contention, as well as the names, addresses and telephone
numbers each such person or entity including all persons who have knowledge of the facts, and
identify all writings and other tangible things that support your contention and state the name,
address and telephone number of the person who has each writing of thing. If your answer is
yes, have you identified each such person or entity of your contention?
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 33 of 48 PageID 33




       18.    Did you or any agent or employee of the Defendant examine or inspect the area
where the Plaintiff alleges the accident occurred within the twenty-four (24) hour period
immediately prior to the alleged occurrence? If so, please state the date and time of day of such
examination or inspection, the name and address of each person involved in such examination or
inspection, what such examination or inspection consisted of, what such examination or
inspection revealed or showed, each act or activity done or undertaken by you or any agent or
employee of the Defendant in response to any condition or circumstance disclosed by such
examination or inspection, and describe with particularity all documents that would show when
and what areas of the premises were inspected.




       19.     Other than this incident, has any person reported,slipping and/or tripping and/or
falling in the area where this incident occurred during the twenty-four (24) hours prior to this
incident? If so, as to each such reported slip, trip, and/or fall incident, please provide the
following information:
       a)     The date of each such incident;
       b)      A brief description of each such incident, including the type of surface on which
       the person involved in each such incident slipped, tripped, and/or fell;
       c)      A brief description of the injuries suffered by any person involved in each such
       incident; and
       d)      Whether any of the incidents referred to above resulted in a claim and/or lawsuit,
       and if so, the name of each claimant, date of the filing of each such claim and/or lawsuit,
       the civil number, if any, and a summary ofthe disposition of each such claim or lawsuit.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 34 of 48 PageID 34



STATE OF FLORIDA
COUNTY OF

       Before me the undersigned authority, duly authorized to administer oaths and take
acknowledgements, personally appeared                                         , who being by me duly
sworn, deposes and says: That he has read the attached pleadings and the facts and information
contained therein are true and correct to the best of his knowledge, information and belief.


                                                     DEFENDANT'S REPRESENTATIVE

Sworn to and subscribed before
me this     day of




NOTARY PUBLIC,AT LARGE



COMMISSION
          Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 35 of 48 PageID 35
Filing # 127058226  E-Filed 05/18/2021 04:27:26 PM


        WAL-35619J /:STF


        IN THE CIRCUIT COURT, FOURTH JUDICIAL
        CIRCUIT, IN AND FOR CLAY COUNTY,
        FLORIDA

        CASE NO.: 2021-CA-000374

        SAMUEL L. GREEN,

                 Plaintiff(s),

        vs.

        WAL-MART STORES EAST, LP, a Foreign
        limited partnership, ,

                 Defendant(s).
                                                    //

                                       NOTICE OF APPEARANCE

                 The Law Firm of LUKS, SANTANIELLO, PETRILLO, COHEN & PETERFRIEND, hereby

        files its Notice of Appearance as Counsel for Defendants, Wal-Mart Stores East, LP
        herein and requests service of all pleadings, notices and other papers in this matter.

                                       CERTIFICATE OF SERVICE

                 WE HEREBY CERTIFY that a true and correct copy of the foregoing has been

        furnished via Electronic Mail, to all counsel of record on the attached Service List, this

        18th day of May, 2021.

                                                    LUKS, SANTANIELLO, PETRILLO, COHEN
                                                    & PETERFRIEND
                                                    Attorneys for Defendant
                                                    301 W BAY STREET
                                                    SUITE 1010
                                                    JACKSONVILLE, FL 32202
                                                    Telephone: (904) 791-9191
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 36 of 48 PageID 36

                                                          Case No.: 2021-CA-000374
                                                                            Page 2

                                    Facsimile: (904) 791-9196




                                    By:      /s/ Allison B. Ziegler
                                          Jessalea M. Shettle
                                          Florida Bar No.: 127614
                                          Allison B Ziegler
                                          Florida Bar No.: 84944
                                          LUKSJAX-Pleadings@LS-Law.com


SERVICE LIST

Farah and Farah, P.A.
Xavier T. Saunders, Esq.
10 West Adams Street
Jacksonville, Florida 32202
xsaunders@farahandfarah.com
          Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 37 of 48 PageID 37
Filing # 127058226  E-Filed 05/18/2021 04:27:26 PM




        IN THE CIRCUIT COURT, FOURTH JUDICIAL
        CIRCUIT, IN AND FOR CLAY COUNTY,
        FLORIDA

        CASE NO.: 2021-CA-000374

        SAMUEL L. GREEN,

               Plaintiff(s),

        v.

        WAL-MART STORES EAST, LP, A FOREIGN
        LIMITED PARTNERSHIP, ,

               Defendant(s).
                                                   //

                               NOTICE OF DESIGNATION OF E-MAIL ADDRESSES

               Defendant, Wal-Mart Stores East, LP, by and through the undersigned counsel,

        hereby files this Notice of Designation of E-mail Addresses pursuant to Fla. R. Jud.

        Admin. 2.516, and notify all parties that the following e-mail address is the designated

        e-mail address for service of all pleadings or other documents required to be served in

        this matter.

                                      LUKSJAX-Pleadings@LS-Law.com

        **THISEMAIL ADDRESS IS FOR THE SERVICES OF COURT
        DOCUMENTS ONLY. ALL OTHER COMMUNICATIONS SHOULD BE
        DIRECTED TO THE ATTORNEY OF RECORD.**
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 38 of 48 PageID 38

Case No.: 2021-CA-000374
Page 2




                                CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished via Electronic Mail, to all counsel of record on the attached Service List, this

18th day of May, 2021.

                                             LUKS, SANTANIELLO, PETRILLO, COHEN
                                             & PETERFRIEND
                                             Attorneys for Defendant
                                             301 W BAY STREET
                                             SUITE 1010
                                             JACKSONVILLE, FL 32202
                                             Telephone: (904) 791-9191
                                             Facsimile: (904) 791-9196




                                             By:      /s/ Allison B. Ziegler
                                                   Jessalea M. Shettle
                                                   Florida Bar No.: 127614
                                                   Allison B Ziegler
                                                   Florida Bar No.: 84944
                                                   LUKSJAX-Pleadings@LS-Law.com




SERVICE LIST


Farah and Farah, P.A.
Xavier T. Saunders, Esq.
10 West Adams Street
Jacksonville, Florida 32202
xsaunders@farahandfarah.com
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 39 of 48 PageID 39
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 40 of 48 PageID 40
          Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 41 of 48 PageID 41
Filing # 127648292  E-Filed 05/27/2021 10:16:11 AM




         IN THE CIRCUIT COURT OF THE
         FOURTH JUDICIAL CIRCUIT IN AND
         FOR CLAY COUNTY, FLORIDA

                                                         CASE NO.: 2021-CA-000374
         SAMUEL L GREEN,

               Plaintiff,

        vs.

        WALMART STORES EAST, LP,

               Defendants.
        ____________________________________________ /

                                    DEFENDANT’S ANSWER,
                       AFFIRMATIVE DEFENSES AND DEMAND FOR JURY TRIAL
                              TO PLAINTIFF’S ORIGINAL COMPLAINT

               Defendant, WALMART STORES EAST, LP, by and through undersigned counsel, and

        pursuant to Florida Rule of Civil Procedure 1.110, hereby serves Defendant’s Answer,

        Affirmative Defenses, and Demand for Jury Trial to Plaintiff’s Original Complaint, as

        follows:

                                                 ANSWER

               1.      Admitted, at this time, for jurisdictional purposes only. Denied as to any

        remaining allegations.

               2.      Unknown, therefore denied.

               3.      Admitted.

               4.      Admitted.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 42 of 48 PageID 42




       5.     Denied as to “Fleming Island,” Admitted as to the remainder.

       6.     Unknown as to the status of Plaintiff, therefore denied.

       7.     Denied as phrased.

       8.     Unknown, therefore denied.

       9.     Denied as phrased.

       10.    Denied.

       11.    Denied.




                                 AFFIRMATIVE DEFENSES

       1.     The Complaint fails to state a cause of action as it does not specifically state

ultimate facts as to the alleged dangerous condition or knowledge thereof on the part of

this Defendant.

       2.     The Plaintiff was negligent, which negligence was the sole and legal cause

of the accident described in the Complaint, thereby barring all claims, or in the alternative,

such negligence contributed to the accident and alleged damages, thus requiring an

apportionment of Plaintiff’s damages according to Plaintiff’s degree of fault. Furthermore,

to the extent Plaintiff was under the influence of any alcoholic beverage or drug and was

more than 50% at fault for Plaintiff’s own harm, Plaintiff’s claim would be barred by

Section 768.36, Florida Statutes.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 43 of 48 PageID 43




          3.   There were sufficient intervening and superseding causes, including the

negligence of other persons, parties or entities, to which this Defendant had no control.

In accordance with Section 768.81, Florida Statutes, the Defendant is entitled to an

apportionment of fault and an apportionment of damages, as the Doctrine of Joint and

Several Liability has been abolished.

          4.   Plaintiff has received, or is entitled to receive, payments from collateral

sources as identified by Section 768.76, Florida Statutes. To the extent that subrogation

rights do not exist or have been waived, the Defendant is entitled to a set-off for any

collateral sources paid to or on behalf of the Plaintiff and/or as allowed by Section 768.041,

Florida Statutes.

          5.   The accident in question and damages alleged were proximately caused by

the negligence of other persons and/or entities not subject to this Defendant’s control.

In accordance with Section 768.81, Florida Statutes, the Defendant is entitled to an

apportionment of fault and an apportionment of damages under the modification of the

Doctrine of Joint and Several Liability.

          6.   Plaintiff failed to mitigate or minimize Plaintiff’s damages, if any.

          7.   The Defendant is entitled to a set-off of all sums or money, settlement,

judgment or otherwise received by the Plaintiff from any other party or non-party to this

action.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 44 of 48 PageID 44




       8.     The cause of any damages to Plaintiff was open and obvious and Plaintiff

expressly assumed the ordinary risk incident to this.        The accident and damages

complained of by Plaintiff in this Complaint was due to the ordinary risk expressly

assumed by the Plaintiff.

       9.     The Plaintiff voluntarily used the subject premises knowing of the risks, if

any, incidental to use and therefore assumed all ordinary risks.

       10.    Plaintiff failed to take ordinary and reasonable care in conducting himself

on the premises. Plaintiff’s failure to use all ordinary care and reasonable care was the

direct and proximate cause of Plaintiff’s damages.

       11.    This Defendant did not create, and had insufficient notice regarding the

problems complained of by Plaintiff. Any and all conditions complained of by Plaintiff

existed for such a short period of time that there was no notice to this Defendant so that

corrective action could be taken. Defendant further avails itself of all defenses and

burdens required of Plaintiff pursuant to Section 768.0755, Florida Statutes (July 1, 2010).

       12.    If discovery reveals that at the time and place of the accident complained of

Plaintiff was either a trespasser or an uninvited licensee, then Defendant would not owe

Plaintiff the duty or duties alleged in the Complaint. Furthermore, Defendant is entitled

to all defenses and immunities provided for in Section 768.075, Florida Statutes, relating

to trespassers under the influence, or discovered, or committing acts.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 45 of 48 PageID 45




       13.    At the time and place complained of, person or persons not operating under

the control and consent of this Defendant so carelessly and negligently conducted

themselves so as to cause the alleged accident, injuries and damages, and such

negligence was the sole and proximate cause of the accident, thus barring all claims for

damages against the Defendant.

       14.    The Plaintiff’s damages were caused by third parties not party to this

litigation and this Defendant is entitled to have its liability reduced on a pro rata basis for

the negligence of any and all persons not parties to this litigation.

       15.    Any disability, disfigurement or injury claims alleged by Plaintiff, are a result

of a pre-existing condition or were caused by a subsequent injury or injuries and were not

caused or aggravated by any alleged acts of negligence of third parties.

       16.    Plaintiff has not satisfied all conditions precedent to filing this suit against

this Defendant and/or the subject action is barred by the Statute of Limitations.

       17.    Defendant avails itself of all statutory defenses and burdens of proof

required by Florida law, FAC or Federal law, including but not limited to Chapters 324, 768

and 627, Florida Statutes.

       18.    Plaintiff has failed to mitigate damages because: the medical bills are not

reasonable and/or necessary; the billing is excessive; the treatment and/or billing was not

casually related to the accident; the medical providers have engaged in conduct (excessive

billing or treatment) which was not reasonably foreseeable; Plaintiff had health insurance
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 46 of 48 PageID 46




and treated under a Letter of Protection, which is void against public policy, and

Defendant is entitled to a write-down or setoff pursuant to Section 641.3154, Florida

Statutes and Marion v. Orlando, 2009 W.L. 7582985 (Fla. Cir. Ct. 2009). If Plaintiff is a

Medicare beneficiary, then Defendant is entitled to a write-down or setoff under the

Medicare fee schedule.

       19.    Defendant asserts that the Plaintiff’s past and future damages are reduced

or offset by the amount of any governmental or charitable benefits available and further,

that the Defendant is entitled to an offset by any and all payments which have been made

or will be made to the Plaintiff as a result of the injuries alleged in the Complaint.

       20.    Defendant asserts that it is entitled to a set off of any contractual discount

of medical bills or expenses, negotiated write off of medical bills or expenses or

negotiated agreement to pay medical bills or other expenses in the future pursuant to the

law of collateral source setoffs and Goble v. Frohman, 901 So.2d 830 (Fla. 2005).

Alternatively, Plaintiff is not entitled to claim bills, costs or expenses incurred but waived

or not actually incurred by the Plaintiff.

       21.    The collateral source rule is no longer applicable, because the Patient

Protection and Affordable Care Act mandates that all persons obtain health insurance.

Therefore, evidence relating to collateral source benefits received in the past and available

in the future to Plaintiff’s statutory survivors is admissible and such collateral source

benefits shall offset and reduce any past or future economic damages awarded.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 47 of 48 PageID 47




       22.    To the extent that the Plaintiff failed to comply with the mandate of the

Patient Protection and Affordable Care Act to obtain health insurance, Plaintiff has failed

to mitigate its damages and Plaintiff’s recovery must be reduced by the amount

attributable to such failure.

                                DEMAND FOR JURY TRIAL

       Defendant demands a jury trial on all issues so triable.

WHEREFORE, Plaintiff should take nothing by this action and Defendant should go

hence without day.


                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via Electronic Mail, to all counsel of record listed on the attached Service List, this 27th

day of May, 2021.
Case 3:21-cv-00557-BJD-JRK Document 1 Filed 05/27/21 Page 48 of 48 PageID 48




                                      LUKS, SANTANIELLO, PETRILLO &
                                      COHEN
                                      Attorneys for Defendant
                                      301 W Bay Street, #1050
                                      Jacksonville, FL, 32202
                                      Telephone: (904) 791-9191
                                      Fax: (904) 791-9196




                                      By:       /s/ Allison B. Ziegler
                                            TODD SPRINGER
                                            Florida Bar No.: 178410
                                            JESSALEA M. SHETTLE
                                            Florida Bar No.: 127614
                                            ALLISON ZIEGLER
                                            Florida Bar No.: 0084944
                                            LUKSFLL-Pleadings@LS-Law.com

SERVICE LIST

Farah and Farah, P.A.
Xavier T. Saunders, Esq.
10 West Adams Street
Jacksonville, Florida 32202
xsaunders@farahandfarah.com
